ELLIS, Judge.
T. C. Brand has filed in this Court a. “Petition for a Writ of Mandamus” requesting this Court to require the Nineteenth Judicial District Court of East Baton Rouge Parish to file, hear and adjudicate a “motion for declaratory judgment and in-junctive relief,” previously mailed to that Court by petitioner.
Petitioner alleges that he is an inmate in the United States Penitentiary at Atlanta, having pled guilty to a violation of the Dyer Act. At present a detainer is pending against petitioner issued on a warrant which was issued by the authorities of East Baton Rouge Parish, Louisiana. Petitioner contends, and cites a number of Federal decisions in support of his contention, that the failure of the State of Louisiana to take jurisdiction from Wisconsin during the period of twenty-five (25) days that petitioner was held in Wisconsin under the East Baton Rouge Parish warrant and the subsequent surrender of petitioner to Federal authorities constitutes a waiver of jurisdiction forever.
Without passing on the merits of petitioner’s legal arguments or the accur*800acy of the factual allegations, it is clear that petitioner has addressed his demands to the wrong Court. Article 7, Sections 10 and 29, of the Louisiana Constitution clearly deny to the Courts of Appeal of this State any criminal jurisdiction. The nature of the matter before us is criminal and, consequently, we must recognize our lack of jurisdiction, decline to make any adjudication of the merits, and dismiss the petition.
In State ex rel. McIsaac v. Sigler, 236 La. 773, 109 So.2d 89, the Louisiana Supreme Court has established the requirement that a person seeking relief of the nature involved in this matter first exhaust his remedies in the district court.
The record does not disclose whether this has been done or not. If it has been done, petitioner should address his demands to the Louisiana Supreme Court. If it has not been done, petitioner should renew his demands in the Nineteenth Judicial District Court, East Baton Rouge Parish, Louisiana.
Dismissed.